Electronically Filed
                                                      Supreme Court
                                                      SCAD-13-0003192
                                                      27-NOV-2013
                                                      10:02 AM
                          SCAD-13-0003192

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                vs.

                 DOUGLAS D. OSTERLOH, Respondent.


                        ORIGINAL PROCEEDING
                         (ODC 13-043-9113)

       ORDER GRANTING PETITION TO RESIGN IN LIEU OF DISCIPLINE
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Upon consideration of the October 24, 2013 response

 filed by Respondent Douglas D. Osterloh in Office of Disciplinary

 Counsel v. Osterloh, SCAD-13-0003192, the November 20, 2013

 submission by the Office of Disciplinary Counsel (ODC) in

 response to this court’s November 14, 2013 order, and the record,

 it appears (1) Respondent Osterloh’s October 24, 2013 response

 was intended as a petition to resign in lieu of discipline,

 pursuant to Rule 2.14 of the Rules of the Supreme Court of the

 State of Hawai#i (RSCH), (2) the notarized affidavit executed by

 Respondent Osterloh, submitted by ODC as an exhibit to its

 November 20, 2013 response, has been provided to the Disciplinary

 Board of the Supreme Court of the State of Hawai#i, as required
by RSCH Rule 2.14(a), (3) the affidavit executed by Respondent

Osterloh makes the necessary averments required by RSCH Rules

2.14(a)(1) through (4), including a recognition of the misconduct

which led to his disbarment by the Supreme Court of the State of

Washington, and (4) Respondent Osterloh, facing the reciprocal

disciplinary proceedings, is “[a]n attorney who is the subject of

. . . a pending proceeding involving[] allegations of grounds for

his . . . discipline,” pursuant to RSCH Rule 2.14(a).    Therefore,

            IT IS HEREBY ORDERED, pursuant to RSCH 2.14, that the

petition is granted and Respondent Osterloh’s request to resign

in lieu of discipline is granted.

            IT IS FURTHER ORDERED that Respondent Osterloh’s

resignation from the practice of law in this jurisdiction shall

become effective 30 days from the date of entry of this order,

pursuant to RSCH Rules 2.14(d) and 2.16(c).

            IT IS FURTHER ORDERED that (1) the Clerk shall remove

Respondent Osterloh’s name from the role of attorneys licensed to

practice law in this jurisdiction and (2) within 30 days after

the date of entry of this order, Respondent Osterloh shall submit

to the Clerk of this court the original certificate evidencing

his license to practice law in this jurisdiction, or an affidavit

demonstrating good cause as to why said license cannot be

provided.




                                  2
          IT IS FURTHER ORDERED that Respondent Osterloh shall

comply with the requirements of RSCH Rule 2.16(d) by filing an

affidavit of compliance with this court within 10 days after the

effective date of his resignation.

          IT IS FINALLY ORDERED that ODC’s original petition for

reciprocal discipline is denied as moot.

          DATED: Honolulu, Hawai#i, November 27, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack




                                3